DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a second non-final office action in response to Applicant's remarks and amendments filed on 2/24/2021. Claims 10, 16, and 18 are currently amended. Claims 19 and 20 are newly added. Claims 1-20 are pending review in this action.
The 35 U.S.C. 112, 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection are presented below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 has been amended to require “a second edge of the first protrusion” in line 5 and “a fourth edge of the second protrusion” in lines 9-10 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-9, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada (US 2012/0301783).
Regarding claims 1, 18 and 20, Shimada teaches a lithium secondary battery (P 27) comprising: a positive electrode (P 32) containing a positive electrode active material containing lithium (P 32); a negative electrode (P 27) facing the positive electrode (Figure 1 and P 36), the negative electrode including a negative electrode current collector (P 27); a separator (porous insulating layer 4, P 36) disposed between the positive and negative electrodes (Figure 
[AltContent: arrow]
    PNG
    media_image1.png
    372
    486
    media_image1.png
    Greyscale

a layer having a first surface (Annotated Figure 2) and a second surface opposite to the first surface (Annotated Figure 2); first protrusions (21 top) protruding from the first surface (Annotated Figure 2); and second protrusions (21 bottom) protruding from the second surface 
	Regarding claims 2-4, Shimada teaches that each of the first/second protrusions (top and bottom 21s) have a line-like shape (P42-43: rectangle) wherein a rectangle has first and second sides opposite one another extending in the longitudinal direction and the first protrusions include a region that extends 1/2 of the distance between the first and second sides from the first side toward the second side , and that does not overlap any of the second protrusions (Annotated Figure 2 above: 21s do not overlap P 39 staggered, grid, regular pattern).
claims 8-9, Shimada teaches that the first protrusions (21 top) do not overlap any of the second protrusions (21 bottom) (annotated figure 2 above).
Regarding claim 17, modified Shimada teaches the lithium secondary battery according to Claim 1, wherein the nonaqueous electrolyte includes lithium ions and anions, and the anions include at least one type of anion selected from the group consisting of PF6-, anions of imides, and anions of oxalates (Paragraph 76 LiPF6 i.e. Li+ and PF6-).
Regarding claim 20, Shimada teaches that each of the first protrusions overlaps at most one (≤ 1) of the second protrusions (seeing as how none of the top 21s overlap bottom 21s this limitation is met). 
Claims 1, 7-9, 13 and 19 are rejected under 35 U.S.C. 102 as being anticipated over Sumihara (US 201000167111).
Regarding claim 1, Sumihara teaches a lithium secondary battery (title) comprising: a positive electrode containing a positive electrode active material ([0086-87]) containing lithium ([0111]); a negative electrode facing the positive electrode ([0086-87]), the negative electrode including a negative electrode current collector ([0088]); a separator disposed between the positive and negative electrodes ([0087]); and a nonaqueous electrolyte having lithium-ion conductivity ([0127]), wherein the negative electrode current collector includes:

    PNG
    media_image2.png
    322
    848
    media_image2.png
    Greyscale


Regarding claims 7, Sumihara teaches that the layer, first and second protrusions are formed in one piece using the same material (Figure 18) wherein the top and bottom protrusions are out of phase .  
    PNG
    media_image3.png
    330
    801
    media_image3.png
    Greyscale

Regarding claims 8-9, Sumihara teaches an embodiment where each of the first and second (top and bottom) protrusions do not overlap ([0248-249]).
Regarding claim 13, wherein the negative electrode current collector (annotated figure 18a below) includes a second and third edge, none of the first/second protrusions in the band-like regions (note that the second protrusions form a similar pattern on the back [0069] on at least one face aligned in parallel at predetermined interval).

    PNG
    media_image4.png
    607
    783
    media_image4.png
    Greyscale

Regarding claim 19, Sumihara in both Figures 18 and 21 show no overlap and overlap of one of the second protrusions (see annotated figures above), both scenarios read on at most one as given the broadest reasonable interpretation no overlap reads on at most one.

    PNG
    media_image3.png
    330
    801
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 10-12  rejected under 35 U.S.C. 103 as being unpatentable over Sumihara as applied to claim 1 above.
Regarding claim 2, Sumihara teaches an embodiment where the protrusions when viewed in the direction normal to the first surface (plan view) have a line-like shape (rectangle reads on line-like) including first and second sides extending in the longitudinal direction (figure 6) and in another embodiment teaches at least one first protrusion (2P on top) includes a region (left of L1) that extends 1/2 of the distance between the first and second sides that does not overlap any second protrusion (2P bottom). 

    PNG
    media_image5.png
    324
    848
    media_image5.png
    Greyscale

While Sumihara does not explicitly teach the overlapping relationship in the embodiment of figure 6 it would have been obvious to one of ordinary skill in the art to combine the embodiments because Sumihara teaches this out of phase distribution is preferable ([0031[) and freely adjusted phase to match the strength of respective electrode plates and active material ([0037] and [0092]) and that the rectangle shape exhibits a large resistance to stress ([0073]).
	Regarding claim 3, Sumihara teaches that when viewed in the direction normal to the first surface (fig. 6) each of the first protrusions (top) has a line like shape (rectangle) including first and second sides extending in the longitudinal direction of the line like shape (annotated figure 6) 

    PNG
    media_image6.png
    427
    529
    media_image6.png
    Greyscale
and in a another embodiment teaches that each of the first protrusions includes a region that extends 1/2 the distance between the first and second sides that does not overlap any of the second protrusions (annotated figure 21).

    PNG
    media_image5.png
    324
    848
    media_image5.png
    Greyscale

While Sumihara does not explicitly teach the overlapping relationship in the embodiment of figure 6 it would have been obvious to one of ordinary skill in the art to combine the embodiments because Sumihara teaches this out of phase distribution is preferable ([0031[) and freely adjusted phase to match the strength of respective electrode plates and active 
Regarding claim 4, Sumihara teaches an embodiment where the protrusions when viewed normal to the first surface (plan view) have a line-like shape (rectangle) (figure 6). While Sumihara does not explicitly teach the overlapping relationship in the embodiment of figure 6 it would have been obvious to one of ordinary skill in the art to combine the embodiments because Sumihara teaches this out of phase distribution is preferable ([0031[) and freely adjusted phase to match the strength of respective electrode plates and active material ([0037] and [0092]) and that the rectangle shape exhibits a large resistance to stress ([0073]).
 	Regarding claims 10-11, Sumihara teaches when viewed in the direction normal to the first surface, as modified the negative electrode current collector has line-like protrusions (2B) on both sides of Figure 6 which only shows the top side. The top side containing the first, third and fourth protrusions (first three rows respectively) and the unshown backside having the second and fifth protrusions where first/third sides are closer to the first edge and second/fourth sides are closer to the second edge (see annotated figure 6 below)

    PNG
    media_image7.png
    602
    885
    media_image7.png
    Greyscale

The cross section of modified Sumihara cutting from first to second edge in annotated figure 6 results in annotated figure 21.
    PNG
    media_image8.png
    594
    818
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    602
    735
    media_image9.png
    Greyscale

Sumihara also teaches decreasing the second distance (Figure 20: P43-47) is a result effective variable in that it reduces the influence of the difference in curvature between the faces on outer and inner sides of the electrode assembly ([0260]).  While Sumihara is specifically silent to (claim 10) or 1/2 or more (claim 11) the second distance it would have been obvious to optimize the respective distances specifically decreasing the second distance to reduce the influence of the difference in curvature between the faces on outer and inner sides of the electrode assembly ([0260]).  
	Regarding claim 12, Sumihara teaches third and fourth protrusions arranged in a first direction (see figure above directed to claims 10-11) and teaches adjusting the second distance (distance in Y direction: P8 figure 6 and P43-47 figure 20); adjusting the first distance (overlap resulting from spacing in X direction: P7 figure 6 and P42: figure 20) and adjusting the pitches on each face (top i.e. first/third/fourth protrusions and bottom i.e. second/fifth protrusions) ([0260]) and while Sumihara is explicitly silent to the second distance being larger than the sum of the width of the fifth protrusion in the first direction and the first distance it would have been obvious to one of ordinary skill in the art at the time of filing to adjust these distances to reduce the influence of the difference in curvature between the faces of the electrode assembly as taught by Sumihara ([0260]). In doing so one of ordinary skill in the art would arrive at the claimed relationship baring evidence of criticality and unexpected results.  
Alternatively, claims 1, 5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US 2012/0301783).
Regarding claim 1, Shimada teaches a lithium secondary battery (P 27) comprising: a positive electrode (P 32) containing a positive electrode active material containing lithium (P 32); a negative electrode (P 27) facing the positive electrode (Figure 1 and P 36), the negative electrode 
[AltContent: textbox (Second Protrusion)][AltContent: textbox (First Protrusion)][AltContent: textbox (Second Surface)][AltContent: textbox (First Surface)]
    PNG
    media_image10.png
    265
    491
    media_image10.png
    Greyscale

a layer having a first surface (Annotated Figure 2) and a second surface opposite to the first surface (Annotated Figure 2); first protrusions (21 and 27: top) protruding from the first surface (Annotated Figure 2); and second protrusions protruding from the second surface (Annotated Figure 2: 21 and 27 bottom) [examiner note: this alternative interprets the protrusions to include clusters 27 while previous rejection only includes 21], the first and second surfaces are surfaces on which lithium metal is deposited during charge (P 39 wherein one of ordinary skill in the art would appreciate that during charging lithium ions and electrons join at the anode to deposit Li metal). Shimada teaches that that the widest part of the first and second protrusions is 0.1-10um and adjacent protrusions are spaced by 0.1-1um ([0050]).  Shimada is silent to an example picking and choosing from the two ranges such that when viewed in a direction of a normal to the first surface, a total area of overlap between the first 
Regarding claim 5, modified Shimada teaches the lithium secondary battery according to Claim 1, wherein the first protrusions are composed of a material different from a material of which the layer is composed (Paragraphs 44-45 describe how the current collector 20 is formed of a metal foil. Paragraph 51 describes how the alloy-type active material constituting the clusters 27 of Figure 2 are made of a silicon-based active material), and the second protrusions are composed of a material different from the material of which the layer is composed (Paragraphs 44-45 describe how the current collector 20 is formed of a metal foil. Paragraph 51 describes how the alloy-type active material constituting the clusters 27 of Figure 2 are made of a silicon-based active material).
Regarding claim 14, modified Shimada teaches the lithium secondary battery according to Claim 1, wherein at least one of the first protrusions and at least one of the second protrusions are in contact with the separator (Figure 2 demonstrates the protrusions 21 extending outward from the negative electrode 2, which in Figure 1 is in contact with the porous insulating layer 4).
Regarding claim 15, modified Shimada teaches the lithium secondary battery according to Claim 1, wherein, when viewed in the direction of the normal to the first surface,
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A2)][AltContent: textbox (At2)][AltContent: textbox (A1)][AltContent: textbox (At1)]
    PNG
    media_image10.png
    265
    491
    media_image10.png
    Greyscale

the ratio (At1/A1) x 100% is 0.2% or more and 70% or less, where At1 is the total area of the first protrusions, and A1 is an area of the first surface. Shimada is explicitly silent to the claimed ratio in the range of 0.2% to 70% and when viewed in a direction of a normal to the second surface, the ratio (At2/A2) x 100% is 0.2% or more and 70% or less, where At2 is a total area of the second protrusions, and A2 is an area of the second surface especially in light of the sizing and spacing taught by Shimada ([0050]) there are overlapping ranges and in the case where the claimed ranges overlap a prima facie case obviousness exists (MPEP 2144.05).
Regarding claim 16.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US 2012/0301783), as applied to claim 1 above, and further in view of Nakagawa (US 2020/0099087).
Regarding claim 6, modified Shimada teaches the lithium secondary battery according to Claim 1. Modified Shimada does not teach wherein the first and second protrusions are composed of a resin material.
Nakagawa teaches a similar electrode for a secondary cell that includes a current collector and an electrode layer (Abstract). Nakagawa teaches wherein the first and second protrusions are composed of a resin material (it is preferred for the current collector to be a resin current collector, P 45, 77 and 79. Paragraph 45 further explains how this type of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the lithium secondary battery including protrusions of modified Shimada and make the protrusions composed of a resin material as taught by Nakagawa, in order improve the discharge capacity and charge/discharge efficiency. Moreover one of ordinary skill in the art would appreciate that resins provide a light weight alternative to metals.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10978692. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of claim 1 of U.S. Patent No. 10978692 reads on the instant application claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Rae whose telephone number is (571)272-9060.  The examiner can normally be reached on Monday-Friday from 8:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AR/Examiner, Art Unit 1724                                                                                                                                                                                                        
 /MIRIAM STAGG/ Supervisory Patent Examiner, Art Unit 1724